JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App. R. 11.1(E) and Loc. R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct. R.Rep.Op. 3.
The assignment of error is overruled. "McSwain Hardwood Floor" is not a fictitious name under R.C. 1329.01 and 1329.10, because it uses the true surname of its sole principal and no other name. See Duris Enterprises v. Moore (1983), 9 Ohio App.3d 99,458 N.E.2d 451, citing Czatt v. Case (1899), 61 Ohio St. 392,55 N.E. 1004, syllabus.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App. R. 27. Costs shall be taxed under App. R. 24.
Doan, P.J., Hildebrandt and Painter, JJ.